11/18/2022




         IN THE SUPREME COURT FOR THE STATE OF MONTANA                               Case Number: DA 22-0292




                                    No. DA 22-0292
IN THE MATTER OF:

P.G.,

        A Youth In Need Of Care.

                                       ORDER

        Upon consideration of the Motion to Withdraw as Counsel of Record, and

with good cause appearing therefore,

        IT IS HEREBY ORDERED that Father and Appellant in this matter,

D.C.G., shall file a response to this motion within thirty (30) days of the date of

this Order. The response must be served upon all counsel of record, including the

Attorney General, the County Attorney, and the Appellate Defender’s Office.

        IT IS FURTHER ORDERED that the Clerk of this Court shall give notice of

this Order by mail to all counsel of record and to Father and appellant, D.C.G. at

that person’s last known address.




                                                                          Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                             November 18 2022